                                UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF MICHIGAN
                                     SOUTHERN DIVISION

UNITED STATES OF AMERICA,
                                                               No. 1:20-cr-31-PLM
               Plaintiff,

v.                                                             INDICTMENT
                                                               PENALTY SHEET
AMY JO-MANSHUM JOHN,
a/k/a AMY JO JOHN,
a/k/a AMY JO MANSHUM JOHN,
a/k/a AMY JO MANSHUM,
              Defendant.
_____________________________/



COUNTS 1 & 2 – INTERFERENCE WITH FLIGHT CREW MEMBERS AND ATTENDANTS (49 U.S.C.
§ 46504)

Penalty: Not more than 20 years imprisonment and $250,000 fine. [49 U.S.C. § 46504]

Supervised Release: Not more than 3 years
[18 U.S.C. ' 3583] (Class C Felony, 18 U.S.C. § 3559)

Special Assessment: [18 U.S.C. ' 3013] $100




Date: February 12, 2020                                 /s/ Clay M. West             .
                                                        Counsel for the United States

Submitted in accordance with Admin Order 17-MS-046
